                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
           Plaintiff,                            )
                                                 )          4:19-CR-00315-DGK-13
   v.                                            )
                                                 )
CORDELL EDWARDS,                                 )
                                                 )
           Defendant.                            )

          ORDER ADOPTING THE MAGISTRATE’S REPORT AND
RECOMMENDATION DENYING DEFENDANT’S MOTION TO SUPPRESS AS MOOT

        Pending before the Court is Defendant Cordell Edwards’ Motion to Suppress Evidence

From Defendant Edwards[’] Cell Phone And/Or Motion to Quash, ECF No. 327, and United States

Magistrate Judge Jill Morris’ Report and Recommendation, ECF No. 342, recommending the

Court deny the motion as moot. Neither the Government nor Defendant object to the Report and

Recommendation, and the time to do so has expired.

        After reviewing the report and conducting an independent review of the applicable law and

record, see L.R. 74.1(a)(2), the Court agrees with the Magistrate’s holding that Defendant’s motion

is moot.

        The Court ADOPTS the Report and Recommendation and DENIES the motion. The Court

also ORDERS the Government, once it has released the cell phone at issue in this motion, to file

a notice on the record stating the date on and the person to whom the cell phone was released.

        IT IS SO ORDERED.

Date: July 2, 2021                                /s/ Greg Kays
                                                 GREG KAYS, JUDGE
                                                 UNITED STATES DISTRICT COURT
